Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                 PageID.5315       Page 1 of 27



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


  MARTIN SMITH,

         Plaintiff,                                           Case No. 19-10330

  vs.                                                         HON. MARK A. GOLDSMITH

  WALLACE E. SMITH, et al.,

        Defendants.
  _______________________________/

                               OPINION & ORDER
                   GRANTING IN PART AND DENYING IN PART
      DEFENDANTS’ MOTION FOR PARTIAL DISMISSAL AND PARTIAL SUMMARY
       JUDGMENT (Dkt. 75) AND DENYING PLAINTIFF’S MOTION FOR PARTIAL
                       SUMMARY JUDGMENT (Dkts. 76, 88)

         This matter is before the Court on Defendants Wallace E. Smith, Joan E. Smith, Amanda

  Menchinger, and E&E Manufacturing Corporation, Inc.’s (“E&E”) amended motion for partial

  dismissal and partial summary judgment (Dkt. 75) and Plaintiff Martin Smith’s motion for partial

  summary judgment (Dkt. 76, 88). Martin’s motion is fully briefed, but Defendants did not file a

  reply brief in support of their motion.1 Because oral argument will not assist in the decisional

  process, the motions will be decided based on the parties’ briefing. See E.D. Mich. LR 7.1(f)(2);

  Fed. R. Civ. P. 78(b). For the reasons that follow, the Court grants in part and denies in part

  Defendants’ motion and denies Martin’s motion.




  1
    Defendants filed a reply in support of their original motion to dismiss, which was superseded by
  the present motion. See Defs. Reply (Dkt. 33).
                                                  1
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                  PageID.5316       Page 2 of 27



                                        I. BACKGROUND

         The present action involves a dispute between the shareholders of E&E, a closely held

  corporation.   Martin is a minority shareholder, who owns approximately 48.5% of E&E’s

  outstanding stock, while his brother, Wallace, and Wallace’s wife, Joan, are majority shareholders,

  who together own the remaining 51.5% of the company stock. Wallace Dep., Ex. 1 to Pl. Mot., at

  29:24-30:1 (Dkt. 88-2); Defs. Answer ¶ 48 (Dkt. 25).2 Wallace and Joan are the sole directors of

  E&E, and Wallace serves as E&E’s president, chairman of the board, treasurer, and secretary.

  Defs. Answer ¶¶ 49-50.

         Between 2012 and 2018, E&E has generated annual net income ranging from

  approximately $3.5 million to $5.0 million. Full E&E Consolidated Balance Sheets, Ex. 5 to Pl.

  Mot. (Dkt. 89). Yet Wallace and Joan, acting as controlling shareholders, have refused to authorize

  dividend distributions to E&E’s shareholders. Wallace Dep. at 29:6-12, 61:19-63:3; Joan Dep.,

  Ex. 2 to Pl. Mot., at 52:2-53:5 (Dkt. 88-3). According to Wallace and Joan, E&E has a

  longstanding policy of not issuing dividends, as the company instead uses profits for growth and

  to reduce debt. Wallace Dep. at 61:19-63:3; Joan Dep. at 52:2-53:5. E&E is further restricted

  from issuing dividends under the terms of a joint credit agreement (the “Credit Agreement”),

  executed in February 2013 with Citizens Bank. See Joint Credit Agreement, Ex. 20 to Pl. Mot.

  § 6.5 (Dkt. 88-21).




  2
    Beginning in the early 1990s, Martin and Wallace’ father began gifting them shares of E&E’s
  stock. Martin Dep., Ex. A to Defs. Resp. to Pl. Mot. to Am., at 25:7-21 (Dkt. 51-2). Martin and
  Wallace were both non-controlling shareholders of E&E until 1996, when their father gifted the
  balance of his shares—and, consequently, majority control of E&E—to Wallace. Wallace Dep. at
  53:4-16; 54:24-55:21. Martin, Wallace, and Joan allegedly own their shares both individually and
  through trusts that they either control or of which they are the beneficiaries. Second Am. Compl.,
  Ex. 1 to Pl. Mot. to Amend, ¶ 52 (Dkt. 47-2). The structure of the trusts, however, is not material
  to the present set of motions.
                                                  2
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                  PageID.5317       Page 3 of 27



            Because Wallace and Joan have not authorized dividend distributions, Martin has received

  no financial benefit from his minority interest in E&E. Meanwhile, Wallace has approved his own

  annual compensation in the millions of dollars. See E&E Tax Returns, Exs. 7-11 to Pl. Mot. (Dkts.

  88-8, 88-9, 88-10, 88-11, and 88-12). Additionally, Martin alleges that Wallace and Joan have

  engaged in self-dealing by causing E&E to enter into business transactions with various business

  entities (the “Business Entities”) owned by Joan and each of Wallace and Joan’s three children.3

  Pl. Mot. at 5-7. In particular, the JAW Smith Entities own five parcels of real property that they

  lease to E&E and E&E’s wholly owned subsidiary E&E Manufacturing of Tennessee, LLC (“E&E

  of Tennessee”). Wallace Dep. at 84:16-22. Because Wallace serves as the sole manager of each

  of the JAW Smith Entities, id. at 217:18-20, he acted on behalf of E&E and E&E of Tennessee,

  on the one hand, and on behalf of the JAW Smith Entities, on the other hand, in executing the

  leases.

            Based on these leases, Martin maintains that E&E and E&E of Tennessee have paid

  millions of dollars in rent to the JAW Smith Entities from 2012 to the present. Pl. Mot. at 6. The

  JAW Smith Entities, in turn, have distributed millions of dollars to Joan and the three children

  from 2012 to the present. Defs. Resp. to Interrogatory 1 of Pl. Sixth Disc. Requests, Ex. 19 to Pl.

  Mot. (Dkt. 88-20). Accordingly, Martin claims that Wallace and Joan are “siphoning” money from




  3
   The Business Entities include the following enterprises: JAW Trading Company, Inc. (“JAW
  Trading”); JAW Smith, LLC; JAW Smith II, LLC; JAW Smith III, LLC; JAW Smith IV, LLC;
  JAW Smith V, LLC; Globe Tech, LLC (“Globe Tech”); and Die Tech Sp. Zoo (“Die Tech”), a
  Polish company. JAW Trading, as well as the five JAW Smith limited liability companies
  (collectively, the “JAW Smith Entities”), are owned by Joan and each of Wallace and Joan’s three
  children. Entity Chart, Ex. C to Defs. Resp. to Pl. Mot. to Amend (Dkt. 51-4). Joan and the three
  children each own a 25% interest in JAW Trading and the JAW Smith Entities (except that Joan
  owns a 23.75% interest and a family trust owns a 1.25% interest in JAW Smith II, LLC). Id.
  Globe Tech and Die Tech are both wholly owned by JAW Trading. Id.
                                                   3
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                    PageID.5318       Page 4 of 27



  E&E and E&E of Tennessee for their own personal benefit. See Second Am. Compl. (“SAC”),

  Ex. 1 to Pl. Mot. to Amend, ¶ 132 (Dkt. 47-2).

         Martin initiated the present litigation claiming that he has received no compensation for

  his minority ownership in E&E, while Wallace, Joan, and their immediate family have profited

  handsomely. Id. ¶¶ 9-10, 14. Specifically, Martin brings claims for shareholder oppression under

  Michigan Compiled Laws (“MCL”) § 450.1489 (Count I), breach of fiduciary duties under MCL

  § 450.1541a (Count II), and a shareholder action under MCL § 600.3605 (Count III). Martin seeks

  various forms of relief, including, but not limited to, a court-ordered buyout of his shares; an award

  of damages; payment of prospective and retroactive dividends; removal of the individual

  Defendants as officers, directors, and managers of E&E and E&E of Tennessee; disgorgement of

  any funds wrongfully obtained by Defendants; and an accounting. See generally SAC.

         Before the Court are the parties’ motions for partial summary judgment. Defendants seek

  a ruling determining the statute of limitations applicable to Martin’s claims for damages. Defs.

  Mot. at 7, 14. Additionally, they seek dismissal of Count III on the ground that it fails to state a

  claim. Id. at 9-10. Martin, in turn, maintains that he is entitled to summary judgment on Count I

  of the SAC. Pl. Mot. at 11.

                                   II. STANDARDS OF REVIEW

         A. Motion to Dismiss

         On a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “[t]he defendant

  has the burden of showing that the plaintiff has failed to state a claim for relief.” Directv, Inc. v.

  Treesh, 487 F.3d 471, 476 (6th Cir. 2007) (citing Carver v. Bunch, 946 F.2d 451, 454-455 (6th

  Cir. 1991)), cert. denied, 552 U.S. 1311 (2008). To survive a Rule 12(b)(6) motion, the plaintiff

  must allege sufficient facts to state a claim to relief above the speculative level, such that it is



                                                    4
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                    PageID.5319       Page 5 of 27



  “plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility

  standard requires courts to accept the alleged facts as true, even when their truth is doubtful, and

  to make all reasonable inferences in favor of the plaintiff. Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009); Twombly, 550 U.S. at 555-556.

         Evaluating a complaint’s plausibility is a “context-specific task that requires the reviewing

  court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679. Although a

  complaint that offers no more than “labels and conclusions,” a “formulaic recitation of the

  elements of a cause of action,” or “naked assertion[s]” devoid of “further factual enhancement”

  will not suffice, id. at 678, it need not contain “detailed factual allegations,” Twombly, 550 U.S.

  at 555; see also Erickson v. Pardus, 551 U.S. 89, 93 (2007) (“[S]pecific facts are not

  necessary . . . .”). Rather, a complaint needs only enough facts to suggest that discovery may

  reveal evidence of illegality, even if the likelihood of finding such evidence is remote. Twombly,

  550 U.S. at 556.

         B. Summary Judgment

         A motion for summary judgment under Federal Rule of Civil Procedure 56 shall be granted

  “if the movant shows that there is no genuine dispute as to any material fact and the movant is

  entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of material fact

  exists when there are “disputes over facts that might affect the outcome of the suit under the

  governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “[F]acts must be

  viewed in the light most favorable to the nonmoving party only if there is a ‘genuine’ dispute as

  to those facts.” Scott v. Harris, 550 U.S. 372, 380 (2007). “Where the record taken as a whole

  could not lead a rational trier of fact to find for the nonmoving party, there is no genuine issue for

  trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).



                                                    5
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                    PageID.5320       Page 6 of 27



         Once the movant satisfies its initial burden of demonstrating the absence of any genuine

  issue of material fact, the burden shifts to the nonmoving party to set forth specific facts showing

  a triable issue of material fact. Scott, 550 U.S. at 380; Celotex Corp. v. Catrett, 477 U.S. 317, 323

  (1986). The nonmoving party “must do more than simply show that there is some metaphysical

  doubt as to the material facts,” Scott, 550 U.S. at 380 (quoting Matsushita, 475 U.S. at 586), as the

  “mere existence of some alleged factual dispute between the parties will not defeat an otherwise

  properly supported motion for summary judgment,” id. (quoting Anderson, 477 U.S. at 247-248)

  (emphasis in original); see also Babcock & Wilcox Co. v. Cormetech, Inc., 848 F.3d 754, 758 (6th

  Cir. 2017) (“A mere scintilla of evidence or some metaphysical doubt as to a material fact is

  insufficient to forestall summary judgment.”).

                                           III. ANALYSIS

         A. Defendants’ Motion

         In their motion, Defendants contend that Martin’s claims for damages are subject to either

  a three-year statute of limitations or a two-year statute of limitations, given that Martin knew or

  had reason to know that distributions were not being made. Defs. Mot. at 7, 14. Additionally,

  Defendants seek dismissal of Count III for failure to state a claim, arguing that such a claim must

  be premised on dissipation of corporate assets resulting in insolvency. Id. at 9-10. The Court takes

  each of these issues in turn.

                 1. Statute of Limitations

                         a. Counts I and II

         Count I asserts a claim of shareholder oppression under MCL § 450.1489, while Count II

  alleges breach of fiduciary duties under MCL § 450.1541a. Under MCL § 450.1489(1)(f), an

  action for damages based on shareholder oppression must be commenced within three years after



                                                   6
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                    PageID.5321       Page 7 of 27



  the cause of action has accrued, or within two years after the time when the cause of action is

  discovered or should reasonably have been discovered by the shareholder, whichever occurs first.

  MCL § 450.1489(1)(f). The statute of limitations for breach of fiduciary duty actions brought

  under MCL § 450.1541a is virtually identical. See MCL § 450.1541a(4).

         The shareholder oppression statute authorizes various forms of equitable relief under

  § 450.1489(1)(a)-(e) and authorizes the recovery of damages under § 450.1489(1)(f). The statute

  of limitations set forth under MCL § 450.1489(1)(f) applies by its express terms only to claims for

  an award of damages and not to the equitable remedies specified in subsections (a)-(e). See

  Billstein v. Goodman, No. 08-13415, 2011 WL 13161321, at *2 (E.D. Mich. June 14, 2011); see

  also Madugula v. Taub, 853 N.W.2d 75, 90 (Mich. 2014) (noting that subsections (a)-(e) provide

  for equitable relief, while subsection (1)(f) provides for damages, which is traditionally considered

  legal relief). The six-year statute of limitations applies to claims for equitable relief under

  subsections (a)-(e). Billstein, 2011 WL 13161321, at *2; Estes v. Idea Eng’g & Fabrications, Inc.,

  649 N.W.2d 84, 93 (Mich. Ct. App. 2002) (holding that “the catch-all six-year period of limitation

  set forth in M.C.L. § 600.5813 applies” where subsection (1)(f) does not apply).

         Defendants do not dispute this distinction and seek to impose the statute of limitations

  under MCL § 450.1489(1)(f) and § 450.1541a(4) only with respect to Martin’s claims seeking

  damages. See Defs. Reply at 1.4 However, Defendants’ briefing reveals a misconception

  regarding what forms of relief qualify as damages, as opposed to equitable relief. Specifically,

  Defendants maintain that Martin seeks damages insofar as he seeks “compensatory, actual,

  incidental, consequential, exemplary and other damages.” Defs. Mot. at 5. This assertion is




  4
    While MCL § 450.1541a(4) is not expressly limited to claims for damages, Defendants do not
  seek to impose this statute of limitations beyond Martin’s claims for damages.
                                                   7
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                    PageID.5322       Page 8 of 27



  unobjectionable. But Defendants also contend that the following types of relief also amount to

  damages: (i) a buyout of Martin’s shares, (ii) prospective and retroactive dividend payments,

  (iii) disgorgement of all sums received by the individual Defendants as a result of their breaches,

  and (iv) imposition of a constructive trust over any amounts wrongfully obtained by Defendants.

  Id. at 5-6; Defs. Reply at 1.

         The Michigan Supreme Court has held that relief requiring a court to compel an act

  constitutes equitable relief. Madugula, 853 N.W.2d at 90. Consequently, because a forced buyout

  requires the court to compel a party to purchase shares, it is considered equitable relief even though

  the final result is a payment of money. Id. Likewise, although a distribution of dividends would

  result in a payment of money, such relief would require a court to compel a corporation to declare

  and issue those dividends. See Miller v. Magline, 256 N.W.2d 761, 754 (Mich. Ct. App. 1977)

  (“[A] shareholder’s action to compel a dividend is heard on the equity side.”); see also Dodge v.

  Ford Motor Co., 170 N.W. 668, 682 (Mich. 1919). Disgorgement is also recognized to be an

  equitable remedy. See Sec. Exchange Comm’n v. Blavin, 760 F.2d 706, 713 (6th Cir. 1985).

  Finally, the imposition of a constructive trust is an equitable remedy. See Kent v. Klein, 91

  N.W.2d 11, 14 (Mich. 1958); In re Filibeck Estate, 853 N.W.2d 448, 449 (Mich. Ct. App. 2014).

         Because these types of relief qualify as equitable remedies as opposed to damages, the

  statute of limitations set forth under MCL § 450.1489(1)(f) does not apply. Instead, the residual

  six-year statute of limitations would apply to Martin’s claims for equitable relief, including his

  claims seeking distribution of dividends.

         Having determined that the statute of limitations under MCL § 450.1489(1)(f) applies only

  to Martin’s claims for damages, the Court must resolve whether a two- or three-year limitations

  period is appropriate.    A two-year limitations period applies when “the cause of action is



                                                    8
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                    PageID.5323       Page 9 of 27



  discovered or should reasonably have been discovered, by the complainant.”                     MCL

  § 450.1541a(4); see MCL § 4501489(1)(f). In applying the “discovery rule,” courts evaluate

  whether, through the exercise of reasonable diligence, a plaintiff should have discovered (1) an

  injury and (2) the causal connection between the injury and a defendant’s breach of duty. Jackson

  Cty. Hog Producers v. Consumers Power Co., 592 N.W.2d 112, 115 (Mich. Ct. App. 1999).

         Defendants maintain that Martin was or should have been aware of any injury sustained as

  a result of receiving no dividend payments. Defs. Mot. at 9. The evidence supports this argument.

  On November 19, 1998, Martin’s attorney sent a letter to E&E’s counsel challenging the lack of

  dividend distributions despite E&E’s substantial profits in 1996 and 1997. 11/19/98 Letter, Ex. B

  to Defs. Mot. (Dkt. 75-3). Additionally, Defendants have produced a series of cover letters and e-

  mails indicating that from 2005 through 2017, Defendants shared E&E’s annual financial reports

  with Martin’s attorney. See Financial Statement Correspondence, Ex. I to Defs. Mot. (Dkt. 75-

  10). Martin admits that between 2012 and 2017, he received abbreviated financial reports that

  excluded the endnotes and accounting disclosures necessary to provide context to the financial

  data. See Pl. Resp. at 14 (Dkt. 94) (citing Incomplete E&E Consolidated Balance Sheets, Ex. 8 to

  Pl. Resp. (Dkt. 96)). Although incomplete, these balance sheets indicate that E&E generated

  annual net income ranging from approximately $3.5 million to $5.0 million. Incomplete E&E

  Consolidated Balance Sheets.

         In light of this information, Martin was aware or should have been aware of a potential

  cause of action each year that E&E failed to declare dividends despite its profits. This knowledge

  renders application of the two-year statute of limitations appropriate, but only to a limited extent.

  Specifically, a two-year limitations period applies only to damages Martin may have sustained as

  a result of the allegedly wrongful failure to distribute dividends. As discussed above, the two-year



                                                   9
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                      PageID.5324   Page 10 of 27



  limitations period does not apply to Martin’s equitable claim seeking the actual distribution of

  dividends. Nor have Defendants shown that the two-year limitations period applies to damages

  Martin may have sustained as a result of other alleged conduct underlying Counts I and II. For

  example, Martin also alleges that Defendants have siphoned money away from E&E in the form

  of Wallace’s excessive compensations and conflicted transactions with the Business Entities. SAC

  ¶¶ 110-117, 227, 248-249. According to the SAC, such conduct has negatively impacted the value

  of Martin’s shareholder interest in E&E. Id. ¶ 227. Defendants have not argued that Martin either

  knew or should have known about this conduct.

          In summary, Martin’s Count I and II claims for damages are subject to a three-year statute

  of limitations; his Count I and II claims for damages stemming from Defendants’ failure to

  distribute dividends are subject to a two-year statute of limitations; and his Count I and II claims

  for equitable relief are subject to a six-year statute of limitations.

                          b. Count III

          The parties dispute what statute of limitations applies to Count III, a shareholder action

  under MCL § 600.3605, as this provision is silent with respect to a limitations period. Martin

  maintains that the residual six-year statute of limitations under MCL § 600.5813 applies. Pl. Resp.

  at 23-24. Defendants maintain that the limitations periods under MCL § 450.1489(1)(f) and

  § 450.1541a(4) apply to Count III. Defs. Mot. at 14. According to Defendants, Count III is nothing

  more than a restatement of the alleged violations of duties imposed by MCL § 450.1489 and

  § 450.1541a. Id. Therefore, Defendants argue, the more specific statute of limitations imposed in

  those two sections takes precedence over the general “catch-all” provision under MCL § 600.5813.

  Id. at 14-15.




                                                     10
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                  PageID.5325       Page 11 of 27



         But as discussed above, the statute of limitations set forth under MCL § 450.1489(1)(f)

  applies only to awards of damages. The relief sought in Count III under MCL § 600.3605 is

  equitable in nature. See MCL § 600.3645 (“Actions brought under this chapter are equitable in

  nature.”). Accordingly, the six-year statute of limitations under MCL § 600.5813 applies.

                 2. Fraudulent Concealment

         Martin contends that any statute of limitations is tolled due to Defendants’ fraudulent

  concealment of their wrongful conduct. Pl. Resp at 13. Specifically, Martin alleges that Wallace

  and Joan concealed Wallace’s excessive compensation and the conflicted transactions between

  E&E and the Business Entities. Id. at 4-5, 14.

         “[T]he running of a statutory period of limitations may be tolled pursuant to the fraudulent-

  concealment statute, MCL 600.5855 . . . .” Frank v. Linkner, 894 N.W.2d 574, 584 (Mich. 2017)

  (quoting MCL § 600.5827).5 The fraudulent concealment statute provides:

         If a person who is or may be liable for any claim fraudulently conceals the existence
         of the claim or the identity of any person who is liable for the claim from the
         knowledge of the person entitled to sue on the claim, the action may be commenced
         at any time within 2 years after the person who is entitled to bring the action
         discovers, or should have discovered, the existence of the claim or the identity of
         the person who is liable for the claim, although the action would otherwise be
         barred by the period of limitations.

  MCL § 600.5855.

         Although fraudulent concealment typically must be manifested by some affirmative act or

  misrepresentation, an exception to this rule applies when there is an affirmative duty to disclose

  material information by virtue of a fiduciary relationship. Brownell v. Garber, 503 N.W.2d 81, 85

  (Mich. Ct. App. 1993).       Additionally, a plaintiff claiming fraudulent concealment must



  5
    Frank involved the statute of limitations under MCL § 450.4515, Michigan’s member oppression
  statute applicable to limited liability companies. See 894 N.W.2d at 577. This statute of
  limitations is identical to that set forth under MCL § 450.1489(1)(f).
                                                   11
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                 PageID.5326       Page 12 of 27



  demonstrate that the defendant “intended to prevent the discovery of the claim.” Grand Traverse

  Band of Ottawa and Chippewa Indians v. Blue Cross & Blue Shield of Mich., 391 F. Supp. 3d

  706, 719 (E.D. Mich. 2019) (“Although plaintiffs are correct that they need not plead an

  affirmative misrepresentation because fiduciaries have an affirmative duty to disclose, there is no

  indication that this exception somehow removes the deceptive intent element of an affirmative

  misrepresentation.”).

         There is no dispute that as directors and majority shareholders of E&E, Wallace and Joan

  owed fiduciary duties to Martin, as a minority shareholder. See Veeser v. Robinson Hotel Co.,

  266 N.W.54, 56 (1936).      Martin asserts that Wallace and Joan failed to disclose material

  information bearing on his present claims. Pl. Resp. at 14. In particular, Martin claims that

  Wallace and Joan failed to disclose information such as the amount of Wallace’s compensation,

  the terms of the Credit Agreement, the terms of the lease agreements between E&E (and E&E of

  Tennessee) and the JAW Smith Entities, and the value of distributions received by Joan and

  Wallace and Joan’s children from the Business Entities. Id.

         Additionally, Martin claims that Defendants sent him incomplete, four-page versions of

  E&E’s annual financial reports that excluded endnotes that were part of the full versions of the

  documents. Compare Incomplete E&E Consolidated Balance Sheets, with Full E&E Consolidated

  Balance Sheets, Ex. 10 to Pl. Resp. (Dkt. 97). Indeed, the full balance sheets would have put

  Martin on notice of the lease agreements, as they reported that E&E “leases various facilities from

  entities related through common ownership.”          Full E&E Consolidated Balance Sheets at

  PageID.4919. The full versions also reported the amounts of annual rent expenses and anticipated

  future financial commitments under the leases. Id.




                                                  12
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                  PageID.5327       Page 13 of 27



         If Wallace and Joan had a fiduciary obligation to disclose this information to Martin—

  including the information reflected in the full balance sheets—their failure to do so would be

  consistent with fraudulent concealment. Thus, Martin has adduced evidence supporting his

  argument regarding fraudulent concealment. Defendants, in turn, have not filed a reply brief with

  evidence refuting fraudulent concealment.6 Because the parties have not moved for summary

  judgment on the issue of whether the applicable statutes of limitations are tolled under the

  fraudulent concealment doctrine, the Court cannot determine this issue as a matter of law at the

  present stage.

         As discussed above, Martin’s Count I and II claims for damages are subject to a three-year

  statute of limitations; his Count I and II claims for damages stemming from Defendants’ failure to

  distribute dividends are subject to a two-year statute of limitations; and his Count I, II, and III

  claims for equitable relief are subject to a six-year statute of limitations. However, whether these

  statutory limitations periods are tolled under the fraudulent concealment doctrine presents an issue

  for trial. Therefore, Defendants’ motion is granted insofar as their arguments are consistent with

  the Court’s rulings above and is denied in all other respects.

                   3. Failure to State a Claim as to Count III

         Defendants contend that Count III must be dismissed in its entirety because it fails to state

  a claim. Defs. Mot. at 9-10. According to Defendants, a shareholder action under MCL




  6
    In response to Martin’s motion for leave to file a second amended complaint, Defendants
  addressed and adduced evidence rebutting Martin’s allegations of fraudulent concealment. See
  Defs. Resp. to Pl. Mot. to Am. at 14-15 (Dkt. 51). Defendants presented evidence that they made
  efforts to deal openly and in good faith with Martin by discussing E&E’s financial performance
  with and supplying any information requested by Martin’s attorney. See Heritage Aff., Ex. B to
  Defs. Resp. to Pl. Mot. to Am., ¶¶ 6, 9 (Dkt. 51-3). However, they made no such showing in
  connection with their present motion. Even if that evidence were considered, it would only
  confirm that there is a factual issue regarding fraudulent concealment.
                                                   13
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                  PageID.5328       Page 14 of 27



  § 600.3605 must be premised on the dissipation of corporate assets, resulting the company’s

  insolvency or dissolution. Id. Because Martin alleges that E&E is profitable, Defendants assert

  that he is unable to establish this prerequisite. Id. at 10.

          Chapter 36 of the Revised Judicature Act of 1961 contains a number of statutes authorizing

  proceedings against corporations and vesting courts with the authority to award various forms of

  equitable relief. See MCL § 600.3645. A shareholder action under MCL § 600.3605 provides

  forms of equitable remedies against corporate officers in connection with their management of a

  corporation. For example, the statute authorizes the following types of relief:

          (a) to compel persons to account for their conduct in the management and
          disposition of the corporate funds and corporate property committed to their charge;
          (b) to compel persons to pay to the corporation which they represent, and to its
          creditors, all sums of money and the value of all property which they have acquired
          to themselves or transferred to others or have lost or wasted by any violation of
          their duties as directors, managers, trustees, or other officers;
          (c) to suspend any corporate trustee or other officer from exercising his office
          whenever it appears that he has abused his trust; [and]
          (d) to remove any corporate trustee or officer from his office upon proof or
          conviction of gross misconduct[.]

  MCL § 600.3605.

          Notably absent from the statutory language is any requirement that a plaintiff demonstrate

  corporate insolvency or dissolution.        Rather, subsection (b) permits a court to authorize

  disgorgement of all sums of money wrongfully obtained by a corporate officer if a plaintiff

  establishes that the corporate officer abused his duties. Similarly, removal of a corporate officer

  from his office under subsection (d) requires proof of conviction or gross misconduct.




                                                     14
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                    PageID.5329        Page 15 of 27



         Defendants cite several cases involving claims brought under MCL § 600.3605 in the

  context of an insolvent or dissolved corporation.7 But the fact that these cases incidentally

  involved injuries resulting from conduct that ultimately led to the corporations’ insolvency or

  dissolution does not mean that § 600.3605 applies only where wrongful conduct produces

  insolvency or dissolution through dissipation of corporate assets. None of these cases so limits the

  application of § 600.3605. Indeed, as argued by Martin, “[i]t is no surprise that parties who have

  been damaged by corporate insolvency might sue under any available statute to obtain some

  relief . . . .” Pl. Resp. at 22. Thus, the fact that Martin has alleged that E&E is profitable does not

  undermine his ability to state a claim under § 600.3605.

         Accordingly, Martin has stated a claim under MCL § 600.3605. Defendants’ motion for

  partial dismissal and partial summary judgment is granted in part and denied in part.

         B. Martin’s Motion

         In his motion, Martin contends he is entitled to summary judgment with respect to his

  shareholder oppression claim only. Pl. Mot. at 11. Martin argues that Wallace and Joan have

  interfered with his shareholder interests by refusing to declare dividends, meanwhile funneling

  E&E’s assets toward themselves and their children by causing E&E to pay Wallace excessive

  compensation and to pay excessive rents to the JAW Smith Entities. Id. at 15-17. Defendants, by




  7
    See Travelers Ins. Co. v. Jacob C. Mol , Inc., 898 F. Supp. 528 (W.D. Mich. 1995) (involving an
  insurer-creditor’s claim against the individual with sole control over the corporation at the time of
  its sale of assets and dissolution to recover for unpaid insurance premiums owed by the
  corporation); Christner v. Anderson, Nietzke & Co., P.C., 444 N.W.2d 783-784 (Mich. 1989)
  (holding that an individual shareholder-director had standing to bring suit against the remaining
  shareholder-directors following dissolution of corporation); City of Muskegon v. Amec, Inc., 62
  Mich. App. 644, 645-646 (1975) (holding that a complaint stated a claim where it alleged that the
  individual directors and officers of corporation “caused the corporation to be dissolved, leaving it
  without sufficient assets to meet its known outstanding debts”).
                                                    15
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                   PageID.5330       Page 16 of 27



  contrast, contend that their decision not to issue dividends is protected under the business judgment

  rule, as they had legitimate business reasons for taking these actions. Defs. Resp. at 11 (Dkt. 99).

         Under MCL § 450.1489, “the Michigan Legislature provided a cause of action to redress

  certain wrongs by those in control of a closely held corporation when the acts interfere with a

  shareholder’s property rights.” Franks v. Franks, – N.W.2d – , No. 343290, 2019 WL 4648446,

  at *8 (Mich. Ct. App. Sept. 24, 2019). The statute provides a cause of action for shareholders of a

  closely held corporation “to establish that the acts of the directors or those in control of the

  corporation are illegal, fraudulent, or willfully unfair and oppressive to the corporation or to the

  shareholder.” MCL § 450.1489(1).

         To succeed in a claim for shareholder oppression under MCL § 450.1489, a plaintiff must

  establish the following elements: (i) that he is a shareholder of the corporation; (ii) that the

  defendants were “directors” or “in control of the corporation”; (iii) that the defendants engaged in

  acts; and (iv) that those acts were “illegal, fraudulent, or willfully unfair and oppressive” to the

  corporation or to them as shareholders. Franks, 2019 WL 4648446, at *10. To establish that the

  defendants’ acts were willfully unfair and oppressive, a plaintiff must prove (i) “that the acts

  amounted to a ‘continuing course of conduct or a significant action or series of actions that

  substantially’ interfered with their interests as shareholders,” and (ii) “that defendants took those

  acts with the intent to interfere with their interests as shareholders.” Id. However, oppressive

  conduct does not include “conduct or actions that are permitted by an agreement, the articles of

  incorporation, the bylaws, or a consistently applied written corporate policy or procedure.” MCL

  § 450.1489(3).

         Here, there is no question that Martin is a shareholder of E&E and that Wallace and Joan

  served as directors in control of the company. Accordingly, the Court must evaluate whether



                                                   16
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                    PageID.5331       Page 17 of 27



  Martin has established, as a matter of law, that Defendants engaged in a course of conduct or took

  significant action that substantially interfered with Martin’s interests as a shareholder.

  Additionally, the Court must determine whether Martin has established, as a matter of law, that

  Defendants undertook those acts with the intent to interfere with Martin’s interests.

         It is well established under Michigan law that the primary purpose of a business corporation

  is to benefit and profit the stockholders. Dodge, 170 N.W. at 684. In Dodge, minority shareholders

  of Ford Motor Company made a demand for further dividends, arguing that where the company

  had a surplus of $112 million and had made profits of $60 million, the directors’ decision to declare

  minimal dividends was arbitrary.         Id. at 683.     The Michigan Supreme Court agreed,

  notwithstanding the directors’ aim to use profits to benefit the general public:

         There should be no confusion (of which there is evidence) of the duties which Mr.
         Ford conceives that he and the stockholders owe to the general public and the duties
         which in law he and his codirectors owe to protesting, minority stockholders. A
         business corporation is organized and carried on primarily for the profit of the
         stockholders. The powers of the directors are to be employed for that end.

  Id. at 684. In recognition of this principle, caselaw has held that a failure to declare dividends can

  give rise to a shareholder oppression claim. See Franks, 2019 WL 4648446, at *11-12; see also

  Wolding v. Clark, 563 F. App’x 444, 453-454 (6th Cir. 2014); Blankenship v. Superior Controls,

  Inc., 135 F. Supp. 3d 608, 618 (E.D. Mich. 2015).

         Under the business judgment rule, courts typically refrain from interfering with directors’

  discretion to withhold dividends unless it is clear that the directors have engaged in fraud or

  misappropriation, or “‘refuse to declare dividends when the corporation has a surplus of net profits

  which it can without detriment to its business, divide among its stockholders . . . .’” Wolding, 563




                                                   17
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                  PageID.5332       Page 18 of 27



  F. App’x at 453 (quoting Matter of Estate of Butterfield, 341 N.W.2d 453, 458 (1983)).8

  Nevertheless, “the business judgment rule does not prohibit a court from evaluating [directors’]

  business decisions—including their dividend policy—in light of the totality of the evidence to

  determine whether the evidence showed that defendants formulated their policy in bad faith and

  as part of a plan to commit acts amounting to shareholder oppression . . . .” Franks, 2019 WL

  4648446, at *11.

         To illustrate, Franks involved a shareholder oppression claim brought by minority

  shareholders of Burr Oak, a closely held company. Id. While it was Burr Oak’s historical practice

  to distribute dividends, the controlling shareholders began to withhold dividends following the

  death of Burr Oak’s founder, purportedly to cover financial obligations arising from the founder’s

  estate plan. Id. at *12. But while the evidence demonstrated that these obligations ended in 2012

  and that Burr Oak was financially able to pay dividends, the controlling shareholders continued to

  withhold dividends. Id. at *2-3, 12. Further, the evidence demonstrated that the controlling

  shareholders offered to redeem the plaintiffs’ shares at a rate hundreds of dollars per share lower

  than they were worth, according to a valuation report. Id. at *12. The court held that the evidence,

  left unrebutted, would establish that the controlling shareholders interfered with the plaintiffs’

  interests by withholding dividends—thereby depriving the plaintiffs of income and devaluing their

  shares. Id.



  8
    Martin contends that the business judgment rule does not apply. Pl. Reply at 4-5 (Dkt. 100). In
  Franks, the Michigan Court of Appeals stated that “a shareholder necessarily overcomes the
  business judgment rule by presenting evidence to establish the elements of a claim under the
  shareholder-oppression statute . . . .” 2019 WL 4648446, at *11. But this case did not render the
  business judgment rule inapplicable. Rather, the court clarified that the business judgment rule
  does not prevent courts from evaluating corporate directors’ business decisions in determining
  whether their policies were formulated in bad faith. Id. Indeed, the court proceeded to evaluate
  the controlling shareholders’ purported legitimate business reasons for withholding dividends and
  concluded that the conflicting evidence presented a question of fact. Id. at *13.
                                                  18
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                      PageID.5333       Page 19 of 27



          The controlling shareholders, however, adduced evidence demonstrating that Burr Oak had

  legitimate business reasons for withholding dividends. Id. at *13. Specifically, the evidence

  showed that profits were used to pay off debt and to expand Burr Oak’s facilities and that Burr

  Oak’s financial position was weaker than represented by the plaintiffs. Id. The controlling

  shareholders also presented evidence demonstrating that they eventually offered to redeem the

  plaintiffs’ shares at a significantly higher rate and disclosed the valuation report to the plaintiffs to

  enable them to better assess the value of their shares. Id. In view of this evidence, the court

  concluded that the defendants established a question of fact as to whether their acts were willfully

  unfair and oppressive. Id.

          A similar outcome was reached in Blankenship, in which the plaintiff, a minority

  shareholder of Superior Controls, brought a shareholder oppression claim against defendants, the

  directors of the company, based in part on their failure to declare dividends in 2011 and 2012. 135

  F. Supp. 3d at 617. In opposing the directors’ motion for summary judgment, the plaintiff

  proffered evidence that Superior Controls had a surplus of profits that, according to the company’s

  CFO, could have been distributed without harming the company. Id. at 620. Additionally, the

  plaintiff demonstrated that he was disproportionately affected by the failure to declare dividends

  because he sold his shares in 2013 and, therefore, would not benefit in the increased value of the

  company. Id. However, the directors of Superior Controls supplied evidence demonstrating

  legitimate business purposes for withholding dividends, including the need to preserve cash to

  meet contractual commitments to customers, the unexpected cancellation of Superior Controls’

  line of credit with its lender, and the unpredictability of future cash flow. Id. In light of the

  conflicting evidence, the court held that there was a genuine dispute of material fact regarding

  whether it was willfully oppressive for the directors to refuse to declare dividends. Id. at 621.



                                                     19
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                  PageID.5334       Page 20 of 27



         Finally, in Wolding, the Sixth Circuit affirmed the district court’s decision granting

  summary judgment in favor of the defendant, the controlling shareholder, on the minority

  shareholder’s oppression claim. 563 F. App’x at 454. The record evidence demonstrated that the

  defendant notified the minority shareholder of his decision to temporarily reduce distributions due

  to the economic downturn, reduced commission rates, and increased operating costs. Id. The

  defendant also used company funds to prepay certain business expenses and to open two new

  stores. Id. The Sixth Circuit concluded that summary judgment was appropriate, as the minority

  shareholder offered no evidence rebutting the defendant’s proffered legitimate business purposes.

  Id. at 454-456. Specifically, the minority shareholder failed to show that he was disproportionately

  impacted by the failure to declare dividends or that the company had a surplus of profits that could

  have been distributed at no harm to the company. Id.

         In the present action, there is no dispute that E&E has been a profitable company. See

  8/1/19 Hr’g Tr., Ex. 21 to Pl. Mot., at 11:11-12 (Dkt. 88-22) (“E&E is a profitable company;

  there’s no doubt about it.”). As stated above, between 2012 and 2018, E&E has reported annual

  net income ranging between approximately $3.5 million and $5.0 million. Full E&E Consolidated

  Balance Sheets. Yet Wallace and Joan have refused to authorize dividend distributions. Wallace

  Dep. at 29:6-12, 61:19-63:3; Joan Dep. at 52:2-53:5. Because Martin is not employed by E&E

  and has no management role in the company, his ability to derive financial benefit from his shares

  is limited to the payment of dividends or a buyout of his shares. See Wallace Dep. at 30:2-15;

  32:11-20; 58:6-16. Accordingly, Martin has received no income from his minority interest in

  E&E. Id. at 30:2-15; 63:4-12.

         Meanwhile, Wallace and Joan have approved Wallace’s compensation in the millions of

  dollars. Between 2012 and 2016, Wallace received annual compensation from E&E ranging from



                                                  20
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                   PageID.5335       Page 21 of 27



  $1.2 million to $3.5 million. See E&E Tax Returns. In 2017, Wallace earned approximately

  $530,000 in compensation, and in 2018 he earned approximately $250,000. See 2017-2018

  Employment Record of Compensation, Ex. 12 to Pl. Mot. (Dkt. 88-13).                By Defendants’

  calculation, Wallace has received $11.3 million in total cash compensation between 2013 and

  2018, for an annual average of $1.8 million. Wallace Dep. at 24:19-25:14.

         Additionally, Martin has proffered evidence that Wallace has engaged in self-dealing by

  causing E&E and E&E of Tennessee to enter into lease agreements with the JAW Smith Entities.

  Wallace Dep. at 84:16-22. According to the financial reports, E&E and E&E of Tennessee have

  paid annual rents in the millions of dollars to the JAW Smith Entities between 2012 and 2018.

  Full E&E Consolidated Balance Sheets at PageIDs 3977, 3998, 4017, 4036, 4053, 4071, 4089.

  Additionally, the leases specify that E&E and E&E of Tennessee were to pay all expenses relating

  to the real property, including property taxes, building insurance, and maintenance costs. See JAW

  Smith Leases, Ex. 17 to Pl. Mot. (Dkt. 92). And while E&E and E&E of Tennessee have paid

  rents to the JAW Smith Entities, the JAW Smith Entities have, in turn, made distributions to Joan

  and the three children totaling in the millions of dollars. See Defs. Resp. to Interrogatory 1 of Pl.

  Sixth Disc. Requests.

         Taken together, this evidence could support a finding that Wallace and Joan undertook a

  continuing course of conduct that substantially interfered with Martin’s interest in receiving

  dividends, while simultaneously enriching themselves.

         Martin has also adduced evidence that would support a conclusion that Wallace and Joan

  intended to interfere with Martin’s interests. As stated by Wallace, “E&E is not run as a charity

  for its shareholders. The purpose of the business is not to provide a lifestyle nor an income to

  either of the shareholders. You have to work and earn your income, and as a result, you receive



                                                   21
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                    PageID.5336       Page 22 of 27



  the benefit through the appreciation of your shares.” Wallace Dep. at 280:10-15. Wallace

  maintains that shareholders are not entitled to benefit from their shares beyond the potential to sell

  them at an increased value. Id. at 274:21-24. Martin contends that he is disproportionately

  impacted by this policy, as he is the only shareholder who reaps no pecuniary benefit. Pl. Mot. at

  19. Indeed, as described above, Martin has presented evidence that Wallace and Joan directly

  benefit from their shares through Wallace’s compensation, while their children indirectly benefit

  through the transactions with the JAW Smith Entities.

         Additionally, Martin maintains that E&E pays exorbitant amounts of compensation to

  Wallace and excessive rents to the JAW Smith Entities in a pretextual effort to diminish its

  revenues and claim there are no excess profits remaining to declare dividends. Pl. Mot. at 17.

  Indeed, Brian Swanson, the CFO of E&E (and Wallace and Joan’s son-in-law) advised another

  businessman in an e-mail regarding strategies to handle a “non-working” shareholder:

         We’ve made it our policy not to issue dividends. As long as you avoid carrying
         large sums of cash on your balance sheet you can get away with this policy. We
         accomplish this by reinvesting cash from operations into company growth rather
         than taking on debt.

  2/4/15 E-mail, Ex. 6 to Pl. Mot. (Dkt. 88-7).9 According to Martin, this e-mail evidences

  Defendants’ scheme to spend E&E’s assets on compensation and rents in order to avoid issuing

  dividends. Additionally, Martin contends that the amounts of Wallace’s compensation and the

  rents paid to the JAW Smith Entities were concealed from him, as he was provided incomplete

  versions of E&E’s annual financial reports. Compare Incomplete E&E Consolidated Balance

  Sheets, with Full E&E Consolidated Balance Sheets.




  9
    The briefing does not reveal the identity of the businessman or the context of this e-mail
  exchange. Pl. Mot. at 3, 19.
                                                   22
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                    PageID.5337       Page 23 of 27



         According to Martin, an intent to interfere with his interests can further be gleaned from

  the terms of the Credit Agreement. While this agreement restricts E&E’s ability to declare

  dividends, see Joint Credit Agreement § 6.5, it permits the payment of bonuses to Wallace, id.

  § 6.17, and contains a carve-out permitting the JAW Smith Entities to declare dividends, id.

  § 6.5(f). In view of these terms, Martin contends that the Credit Agreement was intentionally

  executed in a manner that disproportionately harms him. Pl. Reply at 3 (Dkt. 100).

         Lastly, Martin claims he has been consistently pressured to sell his shares back to E&E.

  Pl. Mot. at 20. Wallace admitted “we asked Martin every year pretty much if he was interested in

  selling his shares and the answer was always no.” Wallace Dep. 61:13-15. Wallace also stated

  that purchasing Martin’s shares would be “prudent” as long as “it is economically feasible and the

  timing is right there is the cash available,” and that he would like to do so “at a reasonable price.”

  Id. at 33:2, 275:4-7.

         This evidence, viewed as a whole, could support a finding that Defendants acted with the

  intent to interfere with Martin’s interest in receiving dividends. The fact that E&E’s profits appear

  to flow to Wallace, Joan, and their children, to the exclusion of Martin, is suspect. The evidence

  also suggests that Defendants reduced E&E’s net income—by paying Wallace’s compensation and

  rent to the JAW Smith Entities—for the express purpose of avoiding a dividend distribution to

  Martin. And while starving Martin of any dividend payments, Defendants consistently asked him

  to sell his shares “at a reasonable price.”

         Defendants, however, rebut Martin’s motion with their own evidence that they had

  legitimate business purposes for withholding dividends. Defendants contend that they are not

  permitted to issue dividends under the terms of the Credit Agreement. See Joint Credit Agreement,

  § 6.5. Defendants maintain that the terms of the Credit Agreement were dictated by Citizens Bank



                                                   23
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                  PageID.5338       Page 24 of 27



  in order to ensure that E&E is adequately capitalized. Wallace Dep. at 246:1-15; Swanson Dep.,

  Ex. B to Defs. Resp. at 183:13-17 (Dkt. 99-3). A Citizens Bank representative confirmed that “the

  bank’s interest was any excess cash that was in the business to either be reinvested in the business

  or to repay the bank debt.” Terrill Dep., Ex. F to Defs. Resp. at 43:23-44:2 (Dkt. 99-7). Although

  Wallace has never attempted to negotiate a waiver of the dividend restriction, Wallace Dep. at

  246:1-15, Swanson stated that he has explored whether other banks offer more favorable terms,

  Swanson Dep. at 180:3-16.

         According to Wallace, E&E has a longstanding policy of withholding dividends that

  originated with Wallace and Martin’s father. Wallace Dep. at 62:12-19. Instead, the company

  uses profits for growth (e.g., to replace old equipment, launch new work, and cover business costs

  and losses) and to pay down debt. Id. at 61:19-63:3; Joan Dep. at 52:2-53:5. For example, in 2021

  and 2022, E&E anticipates having to replace two pieces of equipment that together will cost

  approximately $20 million. See Swanson Dep. at 242:1-244:12; see also E&E Funding Summary,

  Ex. G to Defs. Resp. (Dkt. 99-8) (noting equipment purchases in 2017 of approximately $11

  million and $10 million). E&E also anticipates having to make a significant financial outlay in

  2021 in connection with launching a new program for BMW. See Wallace Dep. at 92:9-17

  (“We’re going to need that money in ‘21. We’re going to need it to tool up, to fund program

  capital . . . .”). Further, E&E’s plant in Tennessee is “losing money” as a result of missed

  shipments, increased freight costs, management-level terminations, and a possible recall. See

  Swanson Dep. at 254:11-255:16; Safety Recall Report, Ex. H to Defs. Resp. (Dkt. 99-9). And in

  2018, E&E repaid $5 million of combined debt. Id. at 201:23-202:2.

         As summarized above, the types of expenditures identified by Defendants have been

  recognized as valid business reasons justifying the withholding of dividend distributions. See,



                                                  24
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                 PageID.5339      Page 25 of 27



  e.g., Wolding, 563 F. App’x at 454-456 (holding that the controlling shareholder’s decision to

  withhold distributions was justified by his intent to protect the company during an economic

  downturn, to prepay certain expenses, and to expand the business); Franks, 2019 WL 4648446, at

  *13 (holding that the defendants created a genuine issue of fact by presenting evidence that their

  failure to declare dividends was motivated by efforts to pay down debt and to expand the

  company’s facilities).

         Defendants also explain the rationale underlying E&E’s payment of rents to the JAW Smith

  Entities. The Credit Agreement limits the amount of debt that E&E can carry. See Joint Credit

  Agreement, §§ 5.9-5.10 (requiring E&E to maintain certain fixed charge coverage, global funded

  debt, and EBITDA ratios). To avoid violating these debt restrictions, E&E could not directly

  acquire real property and instead leases the properties from the JAW Smith Entities. Wallace Dep.

  at 84:23-85:14. Additionally, Defendants explain that the JAW Smith Entities are permitted under

  the Credit Agreement to distribute dividends (while E&E is not) because Citizens Bank views

  E&E as the “mother ship” carrying a greater credit risk than the JAW Smith Entities. Id. at 182:6-

  183:20. Specifically, Swanson explained that E&E’s capital is volatile, given that the company

  must constantly recapitalize as equipment wears out and must accommodate customers’ demands

  in the terms of payment. Id. Further, E&E must fund its own tax obligations, whereas the JAW

  Smith Entities’ tax obligations flow to the members. Id.

         Next, Defendants maintain that Wallace’s compensation is not excessive. As discussed

  above, from 2013 through 2018, Wallace has received $11.3 million in total cash compensation,

  for an average of $1.8 million per year. Wallace Dep. at 24:19-25:14. Over that same period,

  Wallace has taken $1 million in deferred compensation, which he cannot access without bank

  approval. See Bonus Analysis, Ex. K to Defs. Resp. (Dkt. 99-12); Wallace Dep. at 25:9-14.



                                                 25
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                 PageID.5340      Page 26 of 27



         Defendants submitted market analyses performed by compensation consultant Jeff

  Rahmberg in 2014, 2015, 2016, and 2018, regarding Wallace’s compensation.              Rahmberg

  Compensation Studies, Ex. L to Defs. Resp. (Dkt. 99-13).10 In performing these analyses,

  Rahmberg considered Wallace’s tenure with E&E, the value of the company’s sales, and the

  company’s overall success. Id.; Rahmberg Dep., Ex. O to Defs. Resp., at 47:7-17 (Dkt. 99-16).

  Rahmberg consistently concluded that Wallace’s compensation fell below the fiftieth percentile of

  compensation levels reported for directors/owners at companies with sales volumes similar to

  E&E. See id. Defendants further maintain that Wallace’s level of compensation is well earned,

  given that E&E has significantly increased in value under Wallace’s leadership. See Martin Dep.,

  Ex. A to Defs. Resp. to Pl. Mot. to Am., at 104:13-15 (Dkt. 51-2); Wallace Dep. at 30:11-15;

  Rahmberg Dep. at 47:18-25.

         Defendants also proffer evidence of their lack of intent to oppress Martin.          First,

  Defendants highlight that Wallace has arranged advances on distributions to Martin from 200

  Industrial Drive, LLC (“200 Industrial”), a business in which Martin owns a 50% interest. SAC

  ¶ 5; 200 Industrial Distributions, Ex. P to Defs. Resp. (Dkt. 99-17).        Second, Defendants

  recognized E&E’s inadvertent failure to increase its rent payments to 200 Industrial as provided

  in a 2011 lease amendment. 10/3/19 Letter, Ex. R to Defs. Mot. (Dkt. 99-19). When the oversight

  was discovered, E&E retroactively paid the deficiency, and 200 Industrial issued a distribution to




  10
    Defendants hired Rahmberg to ensure that Wallace’s compensation was commensurate to his
  peers, as E&E had been audited by the IRS six times. Wallace Dep. at 66:5-13. E&E was audited
  by the IRS in 1999 and was required to make adjustments to various categories of claimed
  expenses. Notices of Proposed Adjustments, Ex. M to Defs. Resp. (Dkt. 99-14). None of these
  adjustments related to Wallace’s compensation. See id. And when the IRS requested
  documentation regarding Wallace’s compensation for the tax years 2004 and 2005, it again made
  no adjustments to his compensation. See IRS Income Tax Examination Changes, Ex. N to Defs.
  Resp. (Dkt. 99-15).
                                                 26
Case 2:19-cv-10330-MAG-EAS ECF No. 104 filed 05/08/20                  PageID.5341       Page 27 of 27



  Martin in the amount of $100,000. Id. Finally, Defendants note that Wallace has engaged in

  conflicted transactions insofar as he executed leases between E&E and 200 Industrial. But

  according to Defendants, this dual role has allowed Wallace to exercise discretion in Martin’s

  favor. For example, when rents paid to the JAW Smith Entities were reduced in 2009 and in late

  2017, rents paid to 200 Industrial remained unchanged. Swanson Dep. at 260:11-261:12.

         The evidence adduced by Defendants would support a finding that their actions were

  motivated by legitimate business reasons and not by an intent to interfere with Martin’s

  shareholder interests. However, given the countervailing evidence introduced by Martin, there are

  questions of material fact with respect to whether Defendants’ acts were willfully unfair and

  oppressive within the meaning of MCL § 450.1489. See Franks, 2019 WL 4648446, at *13;

  Blankenship v. Superior Controls, Inc., 135 F. Supp. 3d 608, 618 (E.D. Mich. 2015).11

         Consequently, Martin’s motion for summary judgment is denied.

                                        IV. CONCLUSION

         For the reasons discussed above, Defendants’ amended motion for partial dismissal and

  partial summary judgment is granted in part and denied in part (Dkt. 75), and Martin’s motion for

  partial summary judgment is denied (Dkt. 76, 88).

         SO ORDERED.

  Dated: May 8, 2020                                   s/Mark A. Goldsmith
         Detroit, Michigan                             MARK A. GOLDSMITH
                                                       United States District Judge


  11
    Martin contends that, notwithstanding Defendants’ justification that profits were required for
  E&E’s growth, summary judgment is appropriate under Miller v. Magline, Inc., 256 N.W.2d 761
  (Mich. Ct. App. 1977). Pl. Reply at 5. In that case, the Court of Appeals affirmed the trial court’s
  determination that the majority shareholders’ practice of distributing a percentage of the
  company’s profits to themselves while simultaneously withholding dividends in favor of corporate
  growth was inequitable to the minority shareholders. Miller, 256 N.W.2d at 770. But the trial
  court’s determination was made based on its evaluation of the defendants’ credibility during trial,
  and not at the summary judgment stage. Id. at 762.
                                                  27
